DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 JAN 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 28 JAN 2022.  The status of the claims is as follows:
Claims 1 and 4-22 are pending.
Claims 1, 4, 5, and 7 are amended.
Claims 2 and 3 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka ‘513 (U.S. PGPub 2017/0037513) in view of Haukka ‘715 (U.S. Patent 9,895,715).
Claim 1 – Haukka ‘513 teaches a method of selectively depositing a metal oxide on a metal surface of a substrate relative to an oxide surface of the substrate (PG 0016, 0018), wherein the metal surface is an Al, Cu, Co, Ni, or W surface (PG 0012, metals in surface; PG 0011, metal surfaces contemplated) , the method comprising, in order:
selectively passivating the oxide surface relative to the metal surface (PG 0030; “In some embodiments the second surface is treated, or deactivated, in order to decrease deposition on the second surface relative to the first surface.  In some embodiments the first surface is treated to enhance deposition and the second surface is treated to decrease deposition, thereby increasing selective deposition on the first surface relative to the second surface.”  PG 0030 further calls these treatments pretreatments; therefore, the treatment or deactivation to decrease deposition is performed before the deposition step.  Examiner finds that this deactivation treatment meets the claim limitation of passivation, since Applicant’s passivation and Haukka 513’s deactivation both reduce deposition on the particular surface relative to another identified surface.  Additionally, this teaching inherently must be performed before deposition on the metal e.g. first surface to have any effect on the deposition step on the first surface); and
selectively depositing the metal oxide from vapor phase reactants on the metal surface relative to the passivated oxide surface (e.g. PG 0021, 0026).  
Haukka ‘513 teaches the method of Claim 1 but does not teach or suggest wherein selectively passivating the oxide surface comprises exposing the oxide 
Claim 4 - Haukka ‘513 / Haukka ‘715 teaches the method of Claim 3, wherein the silylation agent comprises chlorotrimethylsilane (TMS-Cl) (Haukka ‘715 Column 4 Line 61) or hexamethyldisilazane (HMDS) (Haukka ‘715 Column 5 Line 9).  
Claim 5 - Haukka ‘513 / Haukka ‘715 teaches the method of Claim 3, wherein the silylation agent comprises an alkylaminosilane (Haukka ‘715 Column 4 Line 61, trimethyldimethylaminosilane).  
Claim 6 - Haukka ‘513 / Haukka ‘715 teaches the method of Claim 4, wherein the alkylaminosilane has the formula (RI)3Si(NR"R"'), wherein RI is a linear or branched C1-C5 alkyl group, R" is a linear or branched C1-C5 alkyl group, and RIII is a linear or branched C1-C5 alkyl group (Haukka ‘715 Column 4 Line 61, 1 alkyl groups).  
Claim 7 - Haukka ‘513 / Haukka ‘715 teaches the method of Claim 3, wherein the silylation agent comprises a silane (Haukka ‘715 Column 4 Line 61, trimethyldimethylaminosilane).  
Claim 8 - Haukka ‘513 / Haukka ‘715 teaches the method of Claim 7, wherein the silane has the general formula (RI)3SiA, wherein RI is a linear or branched C1-C5 alkyl group, and A is any ligand which is reactive with a silicon containing surface (Haukka ‘715 Column 4 Line 61, trimethyldimethylaminosilane, the R groups are methyl and A is dimethylamino; alkylaminos are reactive with –OH terminated silicon surfaces).
Claim 9 – Haukka ‘513 teaches the method of Claim 1, wherein the metal oxide comprises a dielectric transition metal oxide (PG 0088, niobium oxide).  
Claim 10 – Haukka ‘513 teaches the method of Claim 1, wherein the metal oxide comprises a transition metal oxide (PG 0088, niobium oxide is a transition metal oxide).  
Claim 19 – Haukka ‘513 teaches the method of Claim 1, wherein the metal oxide layer is selectively deposited by an atomic layer deposition (ALD) process (PG 0047, 0088).  
Claim 20 – Haukka ‘513 teaches the method of Claim 19, wherein the ALD process comprises alternately and sequentially contacting the substrate with a first metal reactant and a second oxygen reactant (PG 0089; PG 0047 expressly discloses water vapor as an oxygen reactant).

Claims 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka ‘513 / Haukka ‘715 as applied to Claim 10 above, and further in view of Haukka ‘345 (U.S. PGPub 2018/0151345).  Upon further consideration, the previous rejection of Claims 14 and 15 based solely on these three references is withdrawn in order to more clearly show the use of heteroleptic aluminum precursors commensurate with the limitations of those claims.
Claim 11 - Haukka ‘513 / Haukka ‘715 teaches the method of Claim 10 but does not teach or suggest wherein the metal oxide comprises aluminum oxide.  Haukka ‘345 teaches a method for deposition of oxide thin films on a first surface of a substrate relative to a second, different surface of the same substrate (Abstract).  The first surface may be metallic (PG 0029).  The deposited film may be a metal oxide (PG 0028) inclusive of transition metal oxides and aluminum oxide (PG 0028).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Haukka ‘715 to deposit e.g. aluminum oxide as suggested by Haukka ‘345, as Haukka ‘513 / Haukka ‘715 both want to selectively deposit metal oxides on portions of substrate surfaces and Haukka ‘345 teaches that aluminum oxide is suitably deposited by this method.
Claim 21 - Haukka ‘513 / Haukka ‘715 teaches the method of Claim 10 but does not teach or suggest wherein the method additionally comprises forming a passivation blocking layer on the metal surface prior to selectively passivating the oxide surface.  Haukka ‘345 teaches a method for deposition of oxide thin films on a first surface of a substrate relative to a second, different surface of the same substrate (Abstract).  The first surface may be metallic (PG 0029).  The deposited film may be a metal oxide (PG 0028) inclusive of transition metal oxides and aluminum oxide (PG 0028).  Prior to any 
Claim 22 - Haukka ‘513 / Haukka ‘345 teaches the method of Claim 21 wherein the passivation blocking layer comprises a self-assembled monolayer (SAM) (Haukka ‘513 PG 0033, 0068-0069).

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka ‘513 / Haukka ‘715 / Haukka ‘345 as applied to claim 11 above, and further in view of Lachaud ‘936 (U.S. PGPub 2013/0330936).
 Claim 12 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA).  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) 2(OiPr)).  
Claim 13 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 / Lachaud ‘936 teaches the method of Claim 12, wherein the aluminum oxide is deposited using an aluminum precursor comprising dimethylaluminum isopropoxide (DMAI) (Lachaud ‘936 PG 0022).  
Claim 14 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising a heteroleptic aluminum compound comprising an alkyl group and a different ligand.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) using at least one of a list of aluminum containing precursors (PG 0022) and an oxygen source (PG 0023 from PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Lachaud ‘936, as Haukka ‘513 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Lachaud ‘936 teaches aluminum precursors 
Claim 16 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising an aluminum alkyl compound comprising two different alkyl groups as ligands.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) using at least one of a list of aluminum containing precursors (PG 0022) and an oxygen source (PG 0023 from PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Lachaud ‘936, as Haukka ‘513 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Lachaud ‘936 teaches aluminum precursors suitable for the process.  Lachaud ‘936 PG 0022 discloses precursors comprising two different alkyl groups as ligands (the last three entries, comprising two separate alkyl-containing ligands).
Claim 17 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum compound is deposited using an aluminum precursor comprising a metalorganic aluminum compound or an organometallic aluminum compound.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) 
Claim 18 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited by an ALD process comprising alternately and sequentially contacting the substrate with a first reactant comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA) and a second reactant comprising water.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Lachaud ‘936 teaches ALD deposition of aluminum oxide (PG 0067) using at least one of a list of aluminum containing precursors (PG 0022) and an oxygen source (PG 0023 from PG 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Lachaud ‘936, as Haukka ‘513 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Lachaud ‘936 teaches aluminum precursors .

Claims 12, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haukka ‘513 / Haukka ‘715 / Haukka ‘345 as applied to claim 11 above, and further in view of Vaidya ‘409 (U.S. PGPub 2013/0157409).
 Claim 12 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an aluminum precursor comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA).  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Vaidya ‘409 teaches ALD deposition of aluminum oxide (PG 0039) using at least one of a class of aluminum containing precursors (PG 0040) and an oxygen source (PG 0039, 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Vaidya ‘409, as Haukka ‘513 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Vaidya ‘409 teaches classes of aluminum precursors suitable for the process.  Vaidya ‘409 teaches trimethyl aluminum at PG 0040.
Claim 14 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited using an 
Claim 15 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 / Vaidya ‘409 teaches the method of Claim 14, wherein the different ligand is a halide (Vaidya ‘409 PG 0040, alkyl aluminum halides necessarily comprise at least one alkyl ligand and one halide ligand). 
Claim 17 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum compound is deposited using an aluminum precursor comprising a metalorganic aluminum compound or an organometallic aluminum compound.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Vaidya ‘409 teaches ALD deposition of aluminum oxide (PG 0039) using at least one of a class of aluminum containing precursors (PG 0040) and an oxygen source (PG 0039, 0040).  Therefore, it would have been obvious to a person 
Claim 18 - Haukka ‘513 / Haukka ‘715 / Haukka ‘345 teaches the method of Claim 11 but does not teach or suggest wherein the aluminum oxide is deposited by an ALD process comprising alternately and sequentially contacting the substrate with a first reactant comprising trimethyl aluminum (TMA), dimethylaluminumchloride, aluminum trichloride (AlCl3), dimethylaluminum isopropoxide (DMAI), tris(tertbutyl)aluminum (TTBA), tris(isopropoxide)aluminum (TIPA) or triethyl aluminum (TEA) and a second reactant comprising water.  Haukka ‘345 deposits its precursors by ALD methods (PG 0042) and is limited with regards to specifics of aluminum precursors (PG 0133, PG 0137).  Vaidya ‘409 teaches ALD deposition of aluminum oxide (PG 0039) using at least one of a class of aluminum containing precursors (PG 0040) and an oxygen source (PG 0039, 0040).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Haukka ‘513 / Haukka ‘715 / Haukka ‘345 to use aluminum precursors as suggested by Vaidya ‘409, as Haukka ‘513 / Haukka ‘715 / Haukka ‘345 want to form aluminum oxide by an ALD process and Vaidya ‘409 teaches classes of aluminum precursors suitable for the process.  Vaidya ‘409 teaches trimethyl aluminum and water vapor at PG 0040 and 

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 28 JAN 2022, with respect to the 102 rejection of Claim 1 has been fully considered and are persuasive.  Said rejection has been withdrawn. 
Applicant argues (Page 5), and Examiner agrees, that the amendments to Claim 1 overcome the previous 102 rejections of record.  Said rejections have been withdrawn.  However, upon further consideration, Examiner finds that the combination of Haukka ‘513 and Haukka ‘715 properly rejects Claim 1 as amended, as discussed above.
The remainder of Applicant's arguments filed 28 JAN 2022 have been fully considered but they are not persuasive.
Applicant argues (Page 6) that Haukka ‘513 does not disclose selective passivation of an oxide surface relative to a metal surface of a substrate.  Examiner respectfully disagrees.  Examiner notes that Haukka ‘513 is drawn to treatment of substrates such that deposition on one surface is enhanced relative to another substrate (Abstract).  Haukka ‘513 further teaches that one surface may be a metal surface while a second surface is an oxide surface (PG 0016) and expressly contemplates metal surfaces independently (PG 0011, 0012).
Applicant argues (Pages 7-8) that Haukka ‘513 and Haukka ‘715 would not have a reason to be combined and would not have an expectation of success if combined.  Examiner respectfully disagrees.  Initially, Examiner notes that the cited references are both by the same primary inventor and are both drawn to selective deposition of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Applicant’s arguments to cited portions of Haukka ‘513 apply to portions cited in the previous Office Action; Examiner has selected different citations in view of the amendment to Claim 1 as discussed above.
Applicant argues (Pages 8-9) that Haukka ‘345 does not correct the deficiencies of the other references and is not properly combinable with them.  Examiner respectfully disagrees.  Haukka ‘345 is not so narrowly limited as argued by Applicant; Examiner notes in particular that the first surface may be e.g. metal (PG 0029) and that the broadest deposition covered by the specification is that of an oxide material on a first surface of a substrate relative to a second surface of a substrate (e.g. PG 0028, 0030).  Since all three of the Haukka references disclose metal surfaces which preferentially have metal oxides deposited on them, Examiner maintains that the teaching of selective deposition of aluminum oxide on a metal surface as contemplated by Haukka ‘345 is analogous to and properly combinable with the other Haukka references.  As the other alleged deficiencies of the references are in fact taught by either 
Applicant argues (Pages 9-10) that Lachaud ‘936 does not address the alleged deficiencies of the Haukka references.  Examiner maintains that the alleged deficiencies are in fact taught by the combination of the Haukka references, and therefore Lachaud ‘936 is not required to address them further.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/MICHAEL G MILLER/             Examiner, Art Unit 1712         

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712